Opinion issued July 28, 2016




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00227-CV
                            ———————————
                        IN THE MATTER OF E.X.M.-O.


                    On Appeal from the 312th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-01886J


                          MEMORANDUM OPINION
      Appellant, E.X.M.-O., has neither paid the required filing fee nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041(1) (West Supp. 2015), §

101.0411 (West Supp. 2015); Order, Fees Charged in the Supreme Court, in Civil

Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District

Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). Further, appellant has
neither paid nor made arrangements to pay the fee for preparing the clerk’s record.

See TEX. R. APP. P. 37.3(b). After being notified by the Clerk of this Court on April

12, 2016, and again on June 10, 2016, that this appeal was subject to dismissal for

failure to pay the required fees, appellant did not timely respond. See id. 5, 37.3(b),

42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c).

                                   PER CURIAM
Panel consists of Justices Keyes, Brown, and Huddle.




                                          2